Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 31, 2019

                                      No. 04-19-00042-CR

                                        Laura BRISENO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR2622
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
       On July 8, 2019, we abated this appeal and remanded this cause to the trial court to
prepare findings of fact and conclusions of law. We further ordered the trial court clerk to file a
supplemental clerk’s record with the requested findings and conclusions as well as a copy of the
motion to suppress and order denying the motion to suppress. The trial court clerk has now filed
the ordered supplemental clerk’s record.

       Accordingly, we reinstate the appeal and ORDER the appellant to file her brief on or
before August 30, 2019. The State’s brief is due thirty days after the appellant files her brief.
See TEX. R. APP. P. 38.6(b).


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court